ORDER

PER CURIAM.
A jury found defendant guilty of the lesser included offense of murder in the second degree, Section 565.021, RSMo 1994; assault in the first degree, Section 565.050, RSMo 1995 and two counts of armed criminal action, Section 571.015, RSMo 1994.
The trial court sentenced him to 10 years for murder, 5 years for assault and three years for each count of armed criminal action, for a total of 21 years to be served consecutively.
Defendant appeals the judgment entered on his conviction.
We have reviewed the briefs, transcripts and legal files. The trail court’s judgment entered following defendant’s conviction is affirmed. Rule 30.15(b).